BUSSEY, Presiding Judge:
Appellant, William D. Elliott, hereinafter referred to as defendant, was charged, tried, and convicted in the District Court of Jefferson County, Oklahoma for the offense of Arson in the First Degree; his punishment was fixed at seven (7) months imprisonment and a five (5) month suspended sentence and from said judgment and sentence an appeal has been perfected to this Court.
This cause was lodged in this Court on May 12, 1972. The defendant’s brief was due to be filed by May 26, 1972; however no brief was filed nor was an extension for time in which to file brief requested. Thereafter, on August 29, 1972 by order of this Court, the cause was summarily submitted for opinion in accordance with the rules of this Court.
We have consistently held that where the defendant appeals from a judgment of conviction, and no briefs are filed in support of the petition in error, this Court will examine the record only for fundamental error. If none appears on record the judgment and sentence will be affirmed. Enoch v. Oklahoma City, Okl.Cr., 444 P.2d 856.
We have carefully examined the record and the petition in error and find no fundamental error. There being no apparent error in the record on appeal, it is the opinion of this Court that the judgment and sentence should be and the same is hereby affirmed.
BRETT, J., concurs.